Citation Nr: 0942986	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  06-23 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to service connection for a skin condition of 
the right arm and elbow.

3.  Entitlement to service connection for an esophageal ulcer 
and gastrointestinal bleed.

4.  Entitlement to service connection for atypical chest 
pain.

5.  Entitlement to service connection for polymyalgia 
rheumatica, claimed as Gulf War syndrome; muscle and joint 
pain of the neck, elbows, wrist, hands, hip, knees and 
ankles, as due to an undiagnosed illness.

6.  Entitlement to service connection for residuals of a left 
ankle injury.

7.  Entitlement to an initial increased rating for post-
traumatic stress disorder (PTSD), evaluated as 30 percent 
disabling from August 12, 2004 and 70 percent disabling from 
September 29, 2005.

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to 
October 1966, and from January 7, 1991 to July 31, 1991.  He 
also had a period of service in the Air National Guard from 
February 1980 to March 1985.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal of a rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Providence, Rhode Island.

The Board notes that in August 2009, September 2009 and 
October 2009, after the case was certified on appeal, the 
Veteran submitted additional medical evidence, pertinent to 
all the issues on appeal, which has not yet been considered 
by the RO.  However, the Veteran has submitted a waiver of 
initial RO consideration of that evidence.  The Board also 
notes that in October 2009, the Veteran, through his 
representative, submitted a motion to have the Board accept 
the new evidence noted above, which was not submitted within 
the 90-day period.  The Board has granted the motion, and 
accordingly has reviewed and considered all of the newly 
submitted evidence in the instant decision.  38 C.F.R. § 
20.1304(b). 

The Board also notes that in his August 2009 statement 
discussed above, the Veteran claims states that in 2006, he 
had lung surgery for removal of a supposed pleural plague in 
the middle lobe of his right lung at Birmingham Women's' 
Hospital in Boston, Massachusetts, and that he is followed 
annually for cat scans there.  The Veteran has not filed a 
claim for service connection for lung disability.  However, 
to the extent that the Veteran would like to pursue a claim 
for service connection for this disability, it is referred 
back to the RO for adjudication.

The issues of service connection for left ear hearing loss 
disability, an initial increased rating for PTSD and 
entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have any residuals of a left ankle 
injury in service.

2.  The Veteran does not have a current skin condition of the 
right arm and elbow.

3.  The Veteran does not have a current esophageal ulcer or 
any current gastrointestinal bleeding.

4.  The Veteran does not have a current disability related to 
atypical chest pain.

5.  The Veteran's muscle and joint pain has been medically 
attributed to polymyalgia rheumatica, polyarthralgia, diffuse 
arthralgias, myalgia and rheumatological syndrome consistent 
with an inflammatory polyarthritis.




CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
left ankle injury are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).  

2.  The criteria for service connection for a skin condition 
of the right arm and elbow are not met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).  

3.  The criteria for service connection for an esophageal 
ulcer and gastrointestinal bleed are not met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).  

4.  The criteria for service connection for atypical chest 
pain are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).  

5.  A disability manifested by muscle and joint pain was not 
incurred in or aggravated by active duty, nor may its 
incurrence or aggravation during such service be presumed.  
38 U.S.C.A. §§ 1110, 1117 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Where a Veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009).

VA is authorized to pay compensation to any Persian Gulf 
Veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses.  
A Veteran needs to show (1) that he or she is a Persian Gulf 
Veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) that 
have become manifest either during active military, naval or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2011 and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317(a) (2009).  Manifestations of an undiagnosed illness or 
multi symptom illness include, but are not limited to, 
fatigue, headache, muscle pain, neurological signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, or abnormal weight loss.  
38 C.F.R. § 3.317(b).  The disabilities for which 
compensation has been authorized has been expanded to include 
medically unexplained chronic multi symptom illness, such as 
chronic fatigue syndrome.  38 C.F.R. § 3.317(a)(2)(i).

On March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War Veterans was 
amended. 38 U.S.C.A. §§ 1117, 1118 (West 2002). Essentially, 
these changes revised the term "chronic disability" to 
"qualifying chronic disability," and included an expanded 
definition of "qualifying chronic disability" to include (a) 
an undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.  38 U.S.C.A. § 
1117(a)(2)(B) (West 2002).

Residuals of Left Ankle Injury 

The Veteran contends that he is entitled to service 
connection for residuals of a left ankle injury in service.  
Specifically, he claims that he broke his left ankle in 
Vietnam and had emersion foot, which moved up his body.  He 
also claims that he was treated for his claimed left ankle 
injury in August 1965 at a hospital in Chu Lai, Vietnam.  See 
July 2004 statement and August 2004 Claim.
Service treatment records show that the Veteran was seen for 
what was initially thought to be a sprained right ankle in 
September 1965; x-rays of the ankle showed a small chip of 
the medial malleolus.  The Veteran's service treatment 
records are negative, however, for any indication of a left 
ankle injury or treatment for a left ankle injury at a 
hospital in Chu Lai in August 1965.  Furthermore, on 
discharge examination in October 1966, the Veteran's lower 
extremities were evaluated as normal.  There is also no 
evidence of a left ankle injury or any residuals thereof 
during the Veteran's period of active duty from January 1991 
to July 1991, and no reference to a left ankle injury during 
his service in the Air National Guard from February 1980 to 
March 1985.  

The post-service medical evidence of record shows that the 
Veteran has been diagnosed with disorders of the joints such 
as myalgia, arthralgias, fibromyalgia and reheumatological 
syndrome consistent with an inflammatory polyarthritis.  
However, none of these records indicates that any of the 
noted disorders are related to a left ankle injury in 
service.

In essence, the evidence of any residuals of an in-service 
left ankle injury is limited to the Veteran's own statements.  
This is not competent evidence of the claimed disability 
since laypersons, such as the Veteran, are not qualified to 
render a medical diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the Veteran's claim.

Skin Condition on the Right Arm and Elbow

The Veteran contends that he has a skin condition, manifested 
by unexplained itching and irritation, related to his active 
military service.  See July 2004 statement.

Service treatment records show that in May 1963, the Veteran 
was treated for a rash on the lower abdomen and under the 
arms; in March 1965, he was seen for complaints of a rash of 
unknown origin on the trunk and treated with Benadryl with 
satisfactory results.  He was also noted to have a tattoo on 
the right forearm on examination in June 1962, October 1966, 
July 1979, February 1980, September 1988, November 1994 and 
February 1996.  In addition, he was noted to have post-
surgical scars on both elbows on examination in July 1984, 
September 1988, November 1994 and February 1996.  The 
Veteran's skin was evaluated as normal at the time of his 
discharge from his last period of active duty in July 1991.  
The post-service medical evidence of record includes 
outpatient treatment records from the VA Medical Centers in 
Providence, Rhode Island, Boston, Massachusetts and Brockton, 
Massachusetts, as well as private treatment records.  None of 
these records show that the Veteran has ever been diagnosed 
with a skin condition of the right arm or elbow.  In fact, 
June 2009 treatment records indicate that an examination of 
the Veteran's skin revealed no rashes.

The evidence of a current skin condition of the right arm and 
elbow is limited to the Veteran's own statements.  This is 
not competent evidence of the claimed disabilities since 
laypersons, such as the Veteran, are not qualified to render 
a medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

In light of the absence of any competent evidence of a 
current skin condition of the right arm or elbow, this claim 
must be denied.  

Esophageal Ulcer and Gastrointestinal Bleed

As noted above, the Veteran was discharged from his final 
period of active duty in July 1991.  However, the Veteran 
contends that he is entitled to service connection for a 
gastrointestinal (GI) bleed which he claims he was diagnosed 
with in September 1992 at Cape Cod Hospital and an esophageal 
ulcer, which he also claims to have been diagnosed with at 
Cape Cod Hospital, but in 2001.  See July 2004 statement.  

Service treatment records show that in March 1965, the 
Veteran complained of blood in his feces and pain when 
defecating.  On his discharge examination in October 1966, 
his GU system was evaluated as normal and no chronic 
gastrointestinal disorder was noted.  On a September 1988 
examination, it was noted that the Veteran had sustained a 
gunshot wound to the abdomen in 1986, while he was not on 
active duty, resulting in a partial colectomy.  On 
examination in November 1994 and February 1996, the Veteran's 
GU system was again evaluated as normal and there was no 
chronic gastrointestinal or esophageal disorder noted.

Treatment records from Cape Cod Hospital show that in 
September 1992, the Veteran was seen for a sudden onset of 
burgundy stools, without associated abdominal pain, nausea, 
vomiting, fever or diarrhea.  An endoscopy performed at that 
time revealed an ileal ulcer.  The examiner opined that the 
etiology was unclear, but that it appeared to be due to 
either transient infectious ileitis or perhaps Motrin.  In 
December 2003, the Veteran was seen for complaints of 
abdominal distress/pain, chest pain, history of GERD and 
ulcerative esophagitis.  An upper GI endoscopy performed at 
that time revealed a normal esophagus, normal stomach and 
normal duodenum.  However, the examiner recommended that the 
Veteran's prescription for Protonix be increased for three 
months.

During his Gulf War examination in July 2004, the Veteran 
reported having a GI bleed in 1992 but denied any bleeding 
since then.  The examiner also noted the Veteran's report of 
a gunshot wound to the abdomen more than 20 years prior.  The 
examiner also noted that the Veteran had been diagnosed with 
an esophageal ulcer two years prior in follow-up for which he 
was being treated with Protonix; that his symptoms of 
heartburn were very well controlled; and noted that the 
Veteran's endoscopy performed in December 2003 (six to seven 
months prior), was negative.  The examiner concluded that the 
Veteran's prior gastrointestinal bleed was not an active 
problem at that time.  The post-service medical evidence of 
record also shows that the Veteran has been diagnosed with 
gastrointestinal reflux disease (GERD).

In summary, the Board finds that as there is no evidence of 
any chronic gastrointestinal or esophageal disorders in 
service; no evidence of any current GI bleeding or esophageal 
ulcers; and no evidence of any connection between the 
Veteran's ileal ulcer diagnosed in September 1992 or his 
currently diagnosed GERD and his active military service; 
service connection for an esophageal ulcer and 
gastrointestinal bleed is not warranted, and the Veteran's 
claim must be denied.


Atypical Chest Pain

The Veteran contends that since he returned from the Gulf 
War, he has been suffering from muscle and joint discomfort, 
along with occasional, unexplained chest pain, which he was 
treated for at Cape Cod Hospital.  See July 2004 statement.

Service treatment records do not show any complaints, 
treatment or diagnosis related to chest pains, including 
cardiac-related symptoms, during the Veteran's active 
military duty.  Although VA outpatient treatment records 
indicate that the Veteran was diagnosed with atypical chest 
pain in 2004, they also indicate that cardiac workups for the 
Veteran were normal, and they do not indicate that the chest 
pain was related to the Veteran's active military service.  
In addition, treatment records from Falmouth Hospital show 
that a December 2005 CT scan of the chest revealed no acute 
trauma.  Furthermore, the current post-service medical 
evidence of record does not show that the Veteran has a 
diagnosed disability related to atypical chest pains.  In 
fact, treatment notes from P.C., MD show that as recently as 
June 2009, the Veteran denied chest pains, palpitations, 
shortness of breath, dizziness, or any other cardiac 
symptoms.

The evidence of a current disability related to atypical 
chest pain is limited to the Veteran's own statements.  This 
is not competent evidence of the claimed disabilities since 
laypersons, such as the Veteran, are not qualified to render 
a medical diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

In light of the absence of any competent evidence of a 
disability related to atypical chest pain, this claim must be 
denied.  

Polymyalgia Rheumatica, claimed as Gulf War Syndrome; Muscle 
and Joint Pain of the Neck, Elbows, Wrist, Hands, Hip, Knees 
and Ankles, as due to an Undiagnosed Illness

The Veteran contends that he has muscle and joint discomfort 
in the shoulders, neck, elbows, wrists, hands, back, hips, 
knees and ankles, as well as swelling in both hands.  He also 
claims to have difficulty sitting, standing and walking, and 
to suffer from fatigue chronic fatigue.  The Veteran claims 
that all of these symptoms are due to an undiagnosed illness 
and related to his service in the Persian Gulf.  See July 
2004 statement, June 2005 notice of disagreement, and 2009 
statements from Veteran and his wife.

The Board notes that the Veteran has in fact been diagnosed 
with a disorder to account for his reported muscle and joint 
pains.  The post-service medical evidence of record shows 
that during a July 2004 Gulf War examination, no 
musculoskeletal abnormalities were found and the examiner 
noted that the exact etiology of the Veteran's joint pains 
were unclear.  However, VA outpatient treatment records show 
that in 2004, the Veteran's condition was diagnosed as 
polymyalgia rheumatica and he was treated with Prednisone, 
with 90 percent resolution of his symptoms.  He was also 
diagnosed with polyarthralgia in 2005, and in November 2006, 
the examiner noted that although the examination remained 
negative, the Veteran's symptoms were indicative of 
rheumatological syndrome consistent with an inflammatory 
polyarthritis.  See outpatient treatment records from the VA 
Medical Centers in Providence, Rhode Island, Boston, 
Massachusetts and Brockton, Massachusetts.  Private treatment 
records also show that as recent as July 2009, the Veteran 
has also been diagnosed with diffuse arthralgias, 
fibromyalgia and myalgia.  See treatment records from P. 
Croson, MD and Cape Cod Hospital.  The post-service medical 
evidence of record also shows that the Veteran has been 
diagnosed with degenerative joint disease of the shoulders 
and spine, and there is X-ray evidence of degenerative 
changes of the hands and wrists.  The evidence also shows 
that he sustained an on-the-job injury to his back in 2005.  
Therefore, the Veteran's joint pains may not be characterized 
as being the result of an undiagnosed illness or a medically 
unexplained chronic multi-symptom illness.

With respect to the issue of direct service connection for 
the Veteran's muscle and joint pains, the Board notes that 
the service medical records document no complaints, treatment 
or diagnosis related to the Veteran's muscles or joints.  In 
addition, the Veteran does not allege that his muscle and 
joint pains were manifested in service.

For the reasons and bases noted above, the Board must 
conclude that the preponderance of the evidence is against 
the claim.

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

The record reflects that in September 2004, prior to the 
initial adjudication of the claim, the Veteran was provided 
with the notice required by section 5103(a).  The Board notes 
that, even though the letter requested a response within 60 
days, it also expressly notified the Veteran that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) (evidence must be 
received by the Secretary within one year from the date 
notice is sent).

The Veteran was given the specific notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim) in a March 2006 letter.  The Board acknowledges that 
this was after the unfavorable rating decision that is the 
subject of this appeal, but concludes that the timing of the 
notice does not prejudice the Veteran in this instance, as 
service connection has been denied.  Hence, matters 
concerning the disability evaluation and the effective date 
of an award do not arise here.

Finally, the Board notes that the Veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the Veteran has been 
afforded appropriate VA examinations.  The Board acknowledges 
that the Veteran has not been afforded a VA examination to 
determine the etiology of his muscle and joint disability, 
but has determined that no such examination is required in 
this case because the medical evidence of record is 
sufficient to decide the claim and there is no reasonable 
possibility that such an examination would provide evidence 
to substantiate the claim.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the denied claims.  The Board is also unaware of 
any such outstanding evidence. 

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were not prejudicial to the Veteran.


ORDER

Service connection for residuals of a left ankle injury is 
denied.

Service connection for a skin condition of the right arm and 
elbow is denied.

Service connection for an esophageal ulcer and a 
gastrointestinal bleed is denied.

Service connection for atypical chest pain is denied.


Service connection for polymyalgia rheumatica, claimed as 
Gulf War syndrome; muscle and joint pain of the neck, elbows, 
wrist, hands, hip, knees and ankles, as due to an undiagnosed 
illness is denied.


REMAND

The Veteran contends that he has hearing loss as a result of 
noise exposure in the military, including gunfire, mortar 
explosions, aircraft noise and rifle and pistol fire.  The 
record indicates that the Veteran has already been granted 
service connection for right ear hearing loss.  See April 
2005 RO rating decision.  However, his claim for left ear 
hearing loss has been denied.  See id.

The medical evidence of record shows that the Veteran has a 
current left ear hearing loss disability.  VA Outpatient 
treatment records show that the Veteran was diagnosed with 
conductive hearing loss in the left ear in 2004.  
Furthermore, during a February 2005 VA audiological 
examination, the Veteran was diagnosed with mild mixed 
hearing loss in the left ear, and during a March 2005 VA 
audiological examination, he was diagnosed with a conductive 
hearing loss in the left ear of moderate severity.  2009 VA 
Outpatient treatment records also confirm the presence of a 
left ear hearing loss disability for the Veteran and show 
that he has been issued hearing aides for his disability.

In-service and post-service medical records show that the 
Veteran has reported a history of recurrent childhood ear 
infections.  See September 1988 Periodical over 40 
examination, February 2005 VA audiology examination and March 
2005 VA examination.  Service treatment records show that in 
February 1980, at the time of his enlistment into the 
Massachusetts Air National Guard, the Veteran had hearing 
loss in the left ear, which did not interfere with the 
performance of his duties.  The same thing was noted during 
an active duty periodic physical examination in July 1984.  
Later, in September 1988, while he was not on active duty, 
the Veteran underwent another military examination and was 
noted to have hearing loss in the left ear, noted to be both 
possibly related to ear infections and noise-induced.  
Furthermore, the report of medical examination dated May 
1991, during the Veteran's third period of active duty, also 
indicates that the Veteran had hearing loss in the left ear.  
Subsequent military examinations, conducted in November 1994 
and February 1996, after the Veteran's retirement from active 
duty show that he was found to have mild high frequency 
hearing loss in the left ear.  

The only opinion of record addressing the etiology of the 
Veteran's current left ear hearing loss comes from the March 
2005 VA examiner who opined that it is likely that the 
Veteran's conductive hearing loss in the left ear is not 
related to his military service.  In rendering his opinion, 
the examiner also noted that the Veteran has a history of 
civilian noise exposure working as a security guard at the 
Otis Air Force Base where he was exposed to jet engine noise.  

Although the record contains a medical opinion concerning 
whether the Veteran's current left ear hearing loss was 
incurred during his active military service; no medical 
opinion addressing whether the left ear hearing loss noted at 
the time of the Veteran's entrance into National Guard 
service in February 1980 underwent a permanent increase in 
severity during his subsequent active military service is of 
record.  Therefore, a medical opinion is needed to determine 
whether the Veteran's currently diagnosed left ear hearing 
loss was aggravated during his active military duty.  
38 U.S.C.A. § 5103A(d) (West 2002).

If the requested opinion cannot be given without additional 
examination, the Veteran is hereby notified that it is the 
Veteran's responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim. 38 C.F.R. 
§§ 3.158, 3.655 (2009).

The Veteran contends that the current 30 percent and 70 
percent evaluations assigned for his PTSD do not accurately 
reflect the severity of his condition.  The Board is of the 
opinion that further development is required before the Board 
decides this appeal.  In this regard, the Board notes that 
the most recent VA examination in connection with the 
Veteran's service-connected PTSD was conducted in June 2007.  
The Veteran has submitted evidence which indicates that his 
condition has worsened since that time.  See 2009 statements 
from the Veteran, the Veteran's wife and J.T., the Veteran's 
readjustment counseling therapist.

In this regard, the Board notes that during his June 2007 VA 
examination, the Veteran reported feeling very detached from 
others and distrustful of others.  He also reported severe 
depression, difficulty sleeping, social isolation, memory 
impairment, anger problems and impatience.  He also reported 
being suspicious of people.  

On mental status examination, the Veteran was pleasant and 
well groomed.  His speech was soft, but appropriate and he 
was often tearful.  He was not agitated; and there was no 
evidence of motor retardation or motor abnormalities.  The 
Veteran denied auditory or tactic hallucinations, but 
reported that he had daily visual hallucinations of a dead 
comrade.  There was no evidence of an altered level of 
consciousness, but the Veteran's long-term memory and 
concentration were impaired.  Abstract thinking was intact, 
and the Veteran did not have any obsessive thinking or 
compulsive behaviors.  He described his mood as unhappy and 
his affect was depressed.  He reported attempting suicide 
once in 1967, but denied any suicidal or homicidal ideation 
at that time.  The examiner noted that the Veteran has a 
history of assaultive behaviors and that he had a history of 
three prior arrests for assault and domestic violence.  There 
was no evidence of impaired capacity to care for himself.  
The examiner also noted the Veteran's history of alcohol 
abuse.  The Veteran also reported feelings of inadequacy, 
worthlessness and hopelessness most of the time.  He also 
reported having a decreased energy level and easy fatigue.  
He reported having no interest in hobbies and no libido, and 
stated that he was irritable and tearful.  He denied any 
symptoms of panic attacks or mania.  The examiner also noted 
that the Veteran was not able to complete everyday household 
tasks.  

With regard to social functioning, the Veteran reported that 
he had no friends, and that the only relatives he was close 
to were his wife, his sister and his three children.  He 
denied any problems with authority figures.  The examiner 
also noted that the Veteran's PTSD symptoms had a major 
negative impact on his ability to obtain and maintain 
physical and sedentary employment and caused major 
interference with his social functioning.  The report also 
indicated that the Veteran had been unemployed since December 
19, 2005.

The examiner diagnosed the Veteran with PTSD, chronic, 
severe, as well as Major depressive disorder, and assigned a 
GAF score of 50.  The report also shows that the Veteran was 
taking Atorvastatin, Nexium, Ibuprofen, Metoprolol and 
Tramadol.

In a July 2009 statement, J.T., the Veteran's readjustment 
counseling therapist stated that the Veteran was moderately 
vocationally impaired and totally socially impaired due to 
his PTSD symptomatology, and recommended that the Veteran be 
given a 100 percent evaluation for his PTSD.  

In an August 2009 statement, the Veteran indicated that he 
had been prescribed additional medication (Celexa and 
Welbutrin) for his symptoms of depression.  In another August 
2009 statement, the Veteran claimed that his PTSD was 
worsening and significant enough to keep him from any form of 
gainful employment.  Specifically, he claimed that he felt 
detached from his family and that he was having daily panic 
attacks, outbursts of anger and that he was irritable.  He 
also claimed that he was having mood swings and difficulty 
sleeping and concentrating.

In another August 2009 statement, the Veteran's wife 
indicated that the Veteran's PTSD symptoms had increased 
significantly.  Specifically, she stated that the Veteran had 
problems with his memory and concentration; that he had 
difficulty sleeping; that he experienced mood swings and 
outburst of anger and rage; that he was socially isolated; 
that he abused alcohol; and that he had difficulty coping 
with any issue or problem.  She also indicated that the 
Veteran had recently been prescribed additional medication 
for his depression.

In another August 2009 statement, J.T., the Veteran's 
readjustment counseling therapist, indicated that the Veteran 
had chronic PTSD, demonstrating symptoms such as diminished 
interest and participation in significant activities; 
feelings of detachment and estrangement from others; a sense 
of a foreshortened future; restricted range of affect; 
feelings of alienation and social isolation; difficulty 
falling and staying asleep; irritability; unprovoked 
outbursts of anger; difficulty concentrating; short-term 
memory loss; and hypervigilance.  He also indicated that the 
Veteran's PTSD symptoms and medical problems continued to 
have marked interference with his employment, and noted that 
the Veteran had been unemployable since December 2005.  J.T. 
also recommended again that the Veteran be compensated at the 
100 percent level for his PTSD.

Most recently, in a September 2009 statement, the Veteran 
again indicated that he had been prescribed two new 
medications for his PTSD symptomatology, which was 
increasing.

The Board also notes that the Veteran's TDIU claim is 
inextricably intertwined with the issues of entitlement to 
service connection for left ear hearing loss disability and 
entitlement to an initial increased rating for PTSD, and 
cannot be adjudicated at this time.  See Harris v. Derwinski, 
1 Vet. App. 180 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered).

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:

1.  Make arrangements for the claims 
folder to be reviewed by a VA audiologist 
and request that the audiologist provide 
an opinion as to whether any pre-existing 
left ear hearing loss was clearly and 
unmistakably not aggravated during the 
Veteran's period of active duty from 
February 1980 to March 1985 or his period 
of active duty in 1991 (i.e. there was no 
increase in underlying disability).  

If the questions cannot be answered 
without examination, an examination should 
be conducted to obtain the requested 
opinion.

2.  Arrange for the Veteran to be given a 
VA examination by a physician with 
appropriate expertise to determine the 
current severity and manifestations of his 
service-connected PTSD.  

The Veteran's claims folder must be made 
available to and reviewed by the examiner 
and the examiner should acknowledge such 
review, and any indicated studies should 
be performed.  A rationale should be given 
for all opinions and conclusions 
expressed.  The examiners should also 
provide an opinion concerning the impact 
of any service-connected disability on the 
Veteran's ability to work.

The examiners are advised that the Veteran 
is competent to report injuries and 
symptoms and that his reports must be 
considered in formulating the requested 
opinions.

3.  Readjudicate the Veteran's claims for 
service connection for left ear hearing 
loss, a higher initial rating for PTSD and 
entitlement to a TDIU, based on a de novo 
review of the record..  If the benefits 
sought on appeal are not granted, he and 
his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


